(Por la corte, a propuesta del
Juez Asociado Sr. Aldrey.)
P¿r cuanto,'- examinados los autos de esta apelación y oí-*999das las partes llegamos a la conclusión de qne la resolnción de la solicitud de la demandante para qne se dejase sin efecto la sentencia qne fué dictada en este caso descansa fundamentalmente en la apreciación qne de la prneba pre-sentada con ese fin hizo la corte inferior;
Pob cuanto, la prneba en este caso fné claramente con-tradictoria, y estamos convencidos sin dnda algnna de qne ese conflicto fné resuelto mny acertadamente por la corte inferior en contra de la demandante-apelante, por lo qne no cometió el quinto motivo de error alegado en este recurso;
Pob cuanto, en vista de la conclusión anterior son im-procedentes los motivos primero, tercero y cuarto de esta apelación, basados en los becbos declarados por la deman-dante, no creídos por la corte inferior;
PoR cuanto, el segundo motivo fundado en qne la corte inferior bizo manifestaciones en su resolnción apelada de ser final la sentencia no es procedente porque a pesar de ella la corte resolvió la moción por sus méritos;
Pob cuanto, tampoco es sostenible el sexto motivo con-signado porque las palabras dichas' por la corte inferior al practicarse la prneba de la moción cuya reclamación se apela no demuestran qne tuviera prejuicio contra la demandante ni contra su abogado;
Pob cuanto, como consecuencia de todo lo expuesto se imponía declarar sin lugar la moción de la demandante, por lo que la corte inferior no cometió el séptimo y último de los errores alegados por haber declarado sin lugar dicha moción,
Pob tanto,, debemos confirmar y confirmamos la reso-lución apelada.